Per Curiam.

Here was a parol •■agreement for the sale of land, which is void by the statute of frauds; and being one single and entire contract, it was void in all its parts, and for every purpose. The preparation of the deed was a mere incident to the contract, and fell with it. If the purchaser had verbally agreed wjth the seller, to this effect: “ bring the deed, and if I then choose to refuse it, and vacate the agreement, I will pay for It,” the seller might maintain an action for the price of the deed. There would then, in fact, be two agreements; one for the sale of the land, which is not binding, and the other a valid agreement in regard to the deed. It is very clear, that the signing and aclcnow*152ledging of the deed was not a part performance of the con tract, so,as to take the case out of the statute. (1 Com. Cont. 115, 116.) on